Citation Nr: 9901658	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-31 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbar spine degenerative disc disease and joint 
disease with radiculopathy, currently rated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia, right knee with arthritis, 
currently rated as 10 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active service from June 1969 to January 
1972, from November 1973 to August 1981.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from an August 1997 rating decision of the RO.  



REMAND

It is argued by the veteran that the ratings currently 
assigned for his service-connected lumbar spine disease and 
right knee chondromalacia are not adequate given his current 
symptomatology.  He also contends that the veterans service-
connected disabilities render him unemployable.  

The veteran was afforded a VA orthopedic examination in July 
1997.  However, the Board agrees with the veterans 
accredited representative (as noted in the February 1998 
statement) that the examination is not adequate for rating 
purposes and that another examination should be conducted.  
The veteran has complained of constant pain in his back and 
right knee.  Any examination of musculoskeletal disability 
done for rating purposes must include specific findings and 
conclusions that have heretofore been overlooked.  

The United States Court of Veterans Appeals (Court) has held 
that, when a Diagnostic Code provides for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Among the criteria applicable to knee 
disability in this case, Diagnostic Codes 5292, 5260 and 5261 
are based essentially on range of motion.  

Accordingly, in light of the veteran's complaints of pain, 
the examination should include medical determinations on 
whether the veterans right knee exhibits pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, these determinations should be expressed in 
terms of additional range of motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion as required by the 
Court in DeLuca.  

The Board further notes that, in the most recent VA 
examination of record, the examiner did not offer an opinion 
as to the degree of intervertebral disc syndrome attributable 
to the service-connected back disability.  An opinion as to 
the effect the veteran's service-connected disabilities have 
on his ability to work is requested prior to appellate 
consideration.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran 
furnish the names and addresses of 
all medical care providers who have 
furnished recent treatment for the 
service-connected lumbar spine 
disability and chondromalacia of the 
right knee.  The veteran should be 
requested to furnish signed 
authorizations for release of medical 
records in connection with each 
private source identified, so that 
the RO can request them.  Copies of 
the medical records from all 
identified treatment sources should 
be requested.  All VA treatment 
records of the veteran should be 
obtained.  All records obtained which 
are not already in the claims folder 
should be associated with the claims 
folder.  

2.  The veteran should be afforded a 
VA neurologic examination in order to 
evaluate the current extent of his 
service-connected lumbar spine 
degenerative disc and joint disease.  
All indicated testing should be 
conducted, and the claims folder 
should be made available to the 
examiner for review before the 
examination.  Detailed clinical 
findings should be reported in 
connection with the examination.  The 
examiner also should elicit from the 
veteran and record a full medical 
history.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45 
should be identified.  In addition, 
the examiner should comment in terms 
of the Rating Schedule on the degree 
of intervertebral disc syndrome 
attributable to the service-connected 
lumbar spine disability.  The 
examiner should discuss the extent of 
the industrial impairment caused by 
the service-connected back disorder 
in light of the veterans employment 
and educational background.  

3.  The veteran should be afforded a 
VA orthopedic examination in order to 
evaluate the current severity of his 
service-connected chondromalacia of 
the right knee.  All indicated 
testing should be conducted, and the 
claims folder should be made 
available to the examiner for review 
before the examination.  Findings 
that take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, 
fatigability, and abnormal movements 
should be included.  Any functional 
impairment identified should be 
expressed in terms of additional 
range of motion loss beyond that 
clinically demonstrated, as required 
by DeLuca.  

4.  After the development requested 
above has been completed, the RO 
should again review the veteran's 
claims.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
